

	

		II

		109th CONGRESS

		1st Session

		S. 685

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend title IV of the Employee Retirement Income

		  Security Act of 1974 to require the Pension Benefit Guaranty Corporation, in

		  the case of airline pilots who are required by regulation to retire at age 60,

		  to compute the actuarial value of monthly benefits in the form of a life

		  annuity commencing at age 60.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Pension Benefit Guaranty Corporation

			 Pilots Equitable Treatment Act.

		

			2.

			Age requirement for employees

			

				(a)

				Single-Employer plan benefits guaranteed

				Section 4022(b) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1322(b)) is amended in

			 the flush matter following paragraph (3), by adding at the end the following:

			 If, at the time of termination of a plan under this title, regulations

			 prescribed by the Federal Aviation Administration require an individual to

			 separate from service as a commercial airline pilot after attaining any age

			 before age 65, paragraph (3) shall be applied to an individual who is a

			 participant in the plan by reason of such service by substituting such age for

			 age 65..

			

				(b)

				Multiemployer plan benefits guaranteed

				Section 4022B(a) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1322b(a)) is amended

			 by adding at the end the following: If, at the time of termination of a

			 plan under this title, regulations prescribed by the Federal Aviation

			 Administration require an individual to separate from service as a commercial

			 airline pilot after attaining any age before age 65, this subsection shall be

			 applied to an individual who is a participant in the plan by reason of such

			 service by substituting such age for age 65..

			

			3.

			Effective date

			The amendments made by this

			 Act shall apply to benefits payable on or after the date of enactment of this

			 Act.

		

